JAMES R. HATMAKER, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Hatmaker v. CommissionerDocket No. 22016.United States Board of Tax Appeals15 B.T.A. 1044; 1929 BTA LEXIS 2748; March 22, 1929, Promulgated *2748  1.  Held, that a tax imposed by the income-tax act of the French Republic upon seven times the rental value of property used by an American citizen resident in France is an income tax and as such should be credited against income-tax liability of the payor to this Government as of the year in which it is paid to the French revenue.  2.  Credit claimed herein is disallowed because payment of the French tax was not made in the taxable year here in question.  James R. Hatmaker pro se.  A. H. Murray, Esq., for the respondent.  LANSDON *1044  OPINION.  LANSDON: The respondent asserts a deficiency in income tax for the year 1922 in the amount of $553.40.  The facts are not in dispute.  In the year 1923 the petitioner, an American residing at that time in France, paid the government of the French Republic the amount of $553.40 as a tax imposed and computed in conformity with article 11, section 2 of the Act of the French Republic, dated July 15, 1914, which reads as follows: *1045  En ce que concerne les personnes non domicilees en France, mais y possedant une ou plusiers residences, le revenu imposable est fixe a une somme egale a sept*2749  fois la valeur locative de cette ou de ces residences, a moins que les revenus tires par le contribuable de proprietes, exploitations ou professions, sises ou exercees en France n' atteignent un chiffre plus eleve, auquel cas ce dernier chiffre sert de base a l'impot.  Translated into the English language such provision is as follows: With respect to persons not domiciled in France but having there one or more residences, the taxable income is fixed at a sum equal to seven times the rental value of that or of those residences unless the income received by the taxpayer from property, business or professions situated or carried on in France obtains a higher figure, in which event this last mentioned amount shall be the basis of the tax.  In his income-tax return for the year 1922 the petitioner credited the amount so imposed by and paid to the French Republic against his income-tax liability to the United States.  In taking such credit he believed that he was acting in conformity with section 222(a) of the Revenue Act of 1921, which provides as follows: (a) That the tax computed under Part II of this title shall be credited with: (1) In the case of a citizen of the United States*2750  the amount of any income, war-profits and excess-profits taxes paid during the taxable year to any foreign country or to any possession of the United States.  The Commissioner disallowed the credit so taken and as his reason therefor contends (1) that the French tax as imposed is not an income, war-profits or excess-profits tax, and (2) that even if it was such a tax, the payment thereof was not made in the taxable year in which the credit was claimed.  This precise question was decided in favor of the petitioner's contention in , and the conclusion there reached governs the issue here.  This result affords this petitioner no relief, however, since the record shows that he paid the amount in controversy to the French revenues in 1923, and seeks to have it credited against his tax liability to the United States in 1922.  This is not in conformity with section 222(a)(1) of the Revenue Act of 1921, supra.  ; Cf. . Decision will be entered for the respondent.